NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 2, 2008*
                                  Decided October 2, 2008

                                            Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐1498

LARRY D. KEMP,                                       Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Illinois.

       v.                                            No. 06‐cv‐0282‐MJR

JAMES B. PEAKE, Secretary of the                     Michael J. Reagan,
Department of Veterans Affairs,                      Judge.
      Defendant‐Appellee.

                                          O R D E R

       In 2004, following a series of negative performance evaluations, the Department of
Veterans Affairs discharged Larry Kemp, a 56‐year‐old cemetery caretaker supervisor. 
Kemp responded with this action, alleging age discrimination in violation of the Age
Discrimination in Employment Act, 29 U.S.C. § 623(a), and unlawful retaliation.  But


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐1498                                                                                    Page 2

Kemp’s suit did not survive summary judgment.  In its order the court noted that Kemp
lacked any direct evidence of discrimination and that the circumstantial evidence that Kemp
presented was not enough to permit a jury to infer intentional discrimination under the
direct method of proof.  See Atanus v. Perry, 520 F.3d 662, 671‐73 (7th Cir. 2008).  Moreover,
the court wrote, Kemp could not establish a prima facie case under the indirect method of
proof because he had not shown that younger, similarly situated individuals had received
superior treatment.  See id.  As for his second count, Kemp could not point to a statutorily
protected activity as the basis for retaliation, so that claim perished as well.

        Kemp’s pro se brief is vexing.  As far as we can tell, his sole argument is that as a
government actor Judge Reagan could not act impartially in this case brought against the
federal government (actually a cabinet secretary).  Kemp asserts that only a jury without
“political ties to the current administration” is fit to consider his case.  As evidence of this
bias, Kemp offers Judge Reagan’s denial of a motion to recruit counsel, see Pruitt v. Mote, 503
F.3d 647 (7th Cir. 2007) (en banc), and a portion of the summary‐judgment order in which
the district court acknowledged that Kemp was over 40 at the time of his discharge.
  
        This argument is without merit.  It takes more than an adverse ruling to demonstrate
judicial bias, see Grove Fresh Distribs., Inc. v. John Labatt, Ltd., 299 F.3d 635, 640 (7th Cir. 2002);
In re Golant, 239 F.3d 931, 938 (7th Cir. 2001), and the record does not bear a hint of animus,
prejudice, or favoritism.

                                                                                         AFFIRMED.